DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1-18.  See MPEP § 608.01(n).  Accordingly, the claim 19 not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IKEDA et al (US 2015/0022515 A1).
As to claim 1: Ikeda discloses a foldable display panel (Figs. 1-10, “a foldable display panel 105”; ¶0060), comprising: 
a substrate, at least comprising a first folding area and a second folding area, the first folding area comprising a first display area and a first non-display area, 
the second folding area comprising a second display area and a second non-display area, the first display area and the second display area configured to be folded along a first folding axis, and the first non-display area and the second non-display area configured to be folded along the first folding axis (Figs. 1-10, “a substrate 105”, at least comprising “a first folding area” which located on a left side of “a first folding axis α1- α2” and “a second folding area” which is located on a right side of the first folding axis, the first folding area comprising “a first display area” which is located on the left side of the first folding axis of “a display area 102” and “a first non-display area” is an outside of the first display area, the second folding area comprising “a second display area” which is located on the right side of the first folding axis of the display area and “a second non-display area” is the outside of the second display area, the first display area and the 
a thin film transistor layer, disposed on the substrate and comprising a plurality of pixel driving circuit units (Figs. 1-10, “a thin film transistor layer 102”, disposed on the substrate and comprising “a plurality of pixel driving circuit units 909”; ¶0051); 
a first driving integrated circuit, disposed at the first non-display area of the substrate and electrically connected to the plurality of pixel driving circuit units located in the first display area through corresponding data lines to provide corresponding data signals to the first display area (Fig. 6B, “a first driving integrated circuit 104s_3", disposed at the first non-display area of the substrate and electrically connected to the plurality of pixel driving circuit units located in the first display area through corresponding data lines to provide corresponding data signals to the first display area; ¶0051-0060, 0122-0123) and 
a second driving integrated circuit, disposed at the second non-display area of the substrate and electrically connected to the plurality of pixel driving circuit units located in the second display area through corresponding data lines to provide corresponding data signals to the second display area (Fig. 6B, “a second driving integrated circuit 104s_1-104s_2”, disposed at the second non-display area of the substrate and electrically connected to the plurality of pixel driving circuit units located in the second display area through corresponding data lines to provide corresponding data signals to the second display area; ¶0051-0060, 0122-0123).  
As to claim 5: Ikeda discloses the first data driving integrated circuit and the second data driving integrated circuit are located at a same end of the data lines (Fig. 1B, the first data driving integrated circuit 104s_1 and the second data driving integrated circuit 104s_2 are located at a same end of the data lines).  
As to claim 7: Ikeda discloses when the foldable display panel is in a folded state, one of the first driving integrated circuit or the second driving integrated circuit stops driving, and a display area corresponding to the driving integrated circuit that stops driving is in a standby state (Figs. 3A-3C, Abstract, ¶0012, 0069, wherein a low power consumption represents a standby state).  
As to claim 8: Ikeda discloses when the driving integrated circuit that stops driving receives a wake-up signal pulse, the corresponding display area changes from the standby state to a normal working mode with light emission for display (Fig. 2A-2B, Abstract, ¶0011, 0056, 0064-0066, wherein the sensor provides a wake-up signal pulse when the display device is in an unfolded mode).  
As to claim 19: Ikeda discloses a foldable display device, comprising the foldable display panel as claimed in any one of claim 1-18 (Figs. 1-12, a foldable display device, comprising the foldable display panel; Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al (US 2015/0022515 A1) as applied to claim 1 above, and further in view of YAMAZAKI et al (US 2018/0076231 A1).
As to claim 2: Ikeda discloses at least one gate drive circuit, disposed on the substrate and located at least one side of the first folding axis, and electrically connected to the plurality of pixel driving circuit units, wherein the at least one gate drive circuit is electrically connected to a driving integrated circuit disposed at a same side as the at least one gate drive circuit with respect to the first folding axis to provide corresponding scan signals (Fig. 6B, “at least one gate drive circuit , disposed on the substrate and located at least one side of the first folding axis, and electrically connected to the plurality of pixel driving circuit units, wherein the at least one gate drive circuit is electrically connected to a driving integrated circuit disposed at a same side as the at least one gate drive circuit with respect to the first folding axis to provide corresponding scan signals.  
Ikeda does not expressly disclose the gate driver circuit is formed by at least one gate-on-array (GOA) drive circuit. However, Yamazaki teaches a display device comprises a gate driver is formed by at least one gate-on-array (GOA) drive circuit (Fig. 42A, a display device comprises a gate driver is formed by at least one gate-on-array (GOA) drive circuit; ¶0633). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda to form the gate driver circuit by at least one gate-on-array (GOA) drive circuit as taught by 
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior arts Ikeda and Yamazaki further disclose claim limitation of the at least one GOA drive circuit is electrically connected to the plurality of pixel driving circuit units through corresponding scan lines, and the corresponding scan lines are arranged in a direction running through the first display area and the second display area (Ikeda: Fig. 6B, ¶0122; Yamazaki: Fig. 42A, ¶0633). In addition, the same motivation is used as the rejection of claim 3.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al (US 2015/0022515 A1) as applied to claim 1 above, and further in view of WATANABE et al (US 2021/0020732 A1).
As to claim 4: Ikeda does not expressly disclose the corresponding data lines located in the first display area and the corresponding data lines located in the second display area are arranged so as to not intersect with the first folding axis. However, Watanabe teaches a display device comprises a plurality of data lines, wherein the corresponding data lines located in a first display area and the corresponding data lines located in a second display area are arranged so as to not intersect with a first folding axis (Fig. 1, “a display device 1” comprises “a plurality of data lines SL”, wherein the corresponding data lines located in “a first display area 5” and the corresponding data lines located in “a second display area 5’” are arranged so as to not intersect with “a first folding axis 7”; ¶0038-0041). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda to .

Claim(s) 6, 9, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al (US 2015/0022515 A1) as applied to claim 1 above, and further in view of DING et al (CN 111192547 A).
As to claim 6: Ikeda does not expressly disclose the first driving integrated circuit and the second driving integrated circuit are electrically connected to each other, a first synchronization signal is transmitted between the first driving integrated circuit and the second driving integrated circuit, and the first synchronization signal is configured to control the first driving integrated circuit and the second driving integrated circuit to synchronously control driving of the plurality of pixel driving circuit units. However, Ding teaches a display device comprises a plurality of driving integrated circuits are electrically connected to each other, a first synchronization signal is transmitted between the first driving integrated circuit and the second driving integrated circuit, and the first synchronization signal is configured to control the first driving integrated circuit and the second driving integrated circuit to synchronously control driving of the plurality of pixel driving circuit units (Figs. 6-9, a display device comprises 
As to claim 9: Ikeda discloses the substrate further comprises a third folding area comprising a third display area and a third non-display area, the third display area and the second display area are configured to be folded along a second folding axis, the third non-display area and the second non-display area are configured to be folded along the second folding axis (Figs. 6B, 7A, a third folding area which is a center of the display panel comprising a third display area and a third non-display area, the third display area and the second display area are configured to be folded along “a second 
Ikeda does not expressly disclose the third driving integrated circuit disposed at the third non-display area of the substrate. However, Ding teaches a display device comprises a plurality of driving integrated circuits are disposed in the non-display area, wherein each of the plurality of driving integrated circuits disposed in each of corresponding non-display area (Figs. 6-9, a display device comprises “a plurality of driving integrated circuits 140a-140i” are disposed in the non-display area, wherein each of the plurality of driving integrated circuits disposed in each of corresponding non-display area; pg. 7-8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda to dispose the third driving integrated circuit at the third non-display area of the substrate as taught by Ding. The motivation would have been in order to have the data drivers for respectively receiving the data signal from the timing controller (Ding: pg. 7-8).
As to claim 12: Ikeda does not expressly disclose wherein the corresponding data lines located in the second display area and the corresponding data lines located in the third display area are arranged so as to not intersect with the second folding axis. However, Ding teaches a display device comprises a plurality of driving integrated circuits are disposed in the non-display area, wherein each of the plurality of driving integrated circuits (Figs. 6-24, a display device comprises “a plurality of driving integrated circuits 140a-140i” are disposed in the non-display area, wherein each of the plurality of driving integrated circuits with the corresponding data lines located in each of the display area of the display panel; pg. 7-15). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda to dispose the third driving integrated circuit at the third non-display area of the substrate, such that the corresponding data lines located in the second display area and the corresponding data lines located in the third display area are arranged so as to not intersect with the second folding axis as taught by Ding. The motivation would have been in order to have the data drivers for respectively receiving the data signal from the timing controller (Ding: pg. 7-8).
As to claim 13: Claim 13 is a dependent claim of claim 9. The prior art Ding further disclose claim limitation of the first data driving integrated circuit, the second data driving integrated circuit, and the third data driving integrated circuit are located at a same end of the data lines (Figs. 6-24, a display device comprises “a plurality of driving integrated circuits 140a-140i” are disposed in the non-display area, wherein each of the plurality of driving integrated circuits are located at a same end of the data lines). In addition, the same motivation is used as the rejection of claim 13.
As to claim 14: Claim 14 is a dependent claim of claim 9. The prior art Ding further disclose claim limitation of the first driving integrated circuit, the second driving integrated circuit, and the third driving integrated circuit are electrically connected to each other, a second synchronization signal is transmitted among the first driving integrated circuit, the second driving integrated circuit, and the third driving integrated circuit, and the second synchronization signal is configured to control the first driving integrated circuit, the second driving integrated circuit, and the third driving integrated circuit to synchronously control driving of the plurality of pixel driving circuit units (Figs. 6-9, pg. 7-8). In addition, the same motivation is used as the rejection of claim 14.  
As to claim 15: Ikeda discloses when the first folding area and the second folding area are in a folded state, one of the first driving integrated circuit or the second driving integrated circuit stops driving, and a display area corresponding to the driving integrated circuit that stops driving is in a standby state (Figs. 3A-3C, Abstract, ¶0012, 0069, wherein a low power consumption represents a standby state).  
As to claim 16: Ikeda discloses when the second folding area and the third folding area are in a folded state, one of the second driving integrated circuit or the third driving integrated circuit stops driving, and a display area corresponding to the driving integrated circuit that stops driving is in a standby state (Figs. 3, 6-7, Abstract, ¶0012, 0069, wherein a low power consumption represents a standby state).  
As to claim 17: Ikeda discloses when the first folding area, the second folding area, and the third folding area are all in a folded state, at least one of the first driving integrated circuit, the second driving integrated circuit, 18or the third driving the integrated circuit stops driving, and a display area corresponding to the at least one driving 
As to claim 18: Ikeda discloses when the at least one driving integrated circuit that stops driving receives a wake-up signal pulse, the corresponding display area changes from the standby state to a normal working mode with light emission for display (Fig. 2, 6-7, Abstract, ¶0011, 0056, 0064-0066, wherein the sensor provides a wake-up signal pulse when the display device is in an unfolded mode).  

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al (US 2015/0022515 A1) in view of DING et al (CN 111192547 A), as applied to claim 9 above, and further in view of YAMAZAKI et al (US 2018/0076231 A1).
As to claim 10: Ikeda discloses at least one gate drive circuit, disposed on the substrate and located at least one side of any one of the first folding axis or the second folding axis, and electrically connected to the plurality of pixel driving circuit units, wherein the at least one gate drive circuit is electrically connected to a driving integrated circuit disposed at a same side as the at least one gate drive circuit with 17respect to any one of the first folding axis or the second folding axis to provide corresponding scan signals (Fig. 6B, ¶0122).
Ikeda does not expressly disclose the gate driver circuit is formed by at least one gate-on-array (GOA) drive circuit. However, Yamazaki teaches a display device comprises a gate driver is formed by at least one gate-on-array (GOA) drive circuit (Fig. 42A, a display device comprises a gate driver is formed by at least one gate-on-array (GOA) drive circuit; ¶0633). It would have been obvious to a person of ordinary skill in 
As to claim 11: Ikeda discloses the at least one gate drive circuit is electrically connected to the plurality of pixel driving circuit units through corresponding scan lines, and the corresponding scan lines are arranged in a direction running through the third display area (Fig. 6B, ¶0122). Ikeda does not expressly disclose the gate driver circuit is formed by at least one gate-on-array (GOA) drive circuit. However, Yamazaki teaches a display device comprises a gate driver is formed by at least one gate-on-array (GOA) drive circuit (Fig. 42A, a display device comprises a gate driver is formed by at least one gate-on-array (GOA) drive circuit; ¶0633). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikeda to form the gate driver circuit by at least one gate-on-array (GOA) drive circuit, such that the at least one GOA drive circuit is electrically connected to the plurality of pixel driving circuit units through corresponding scan lines, and the corresponding scan lines are arranged in a direction running through the third display area as taught by 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693